The state's case depended upon the testimony of one Sam Duke, and without this testimony the defendant would have been entitled to the general charge. On the trial the defendant requested this charge: "If the guilt of the defendant depends upon the testimony of the State witness, Sam Duke; and you have a reasonable doubt of the truthfulness of this witness's testimony, then you should find the defendant not guilty." In this case this was a good charge and should have been given. In Baxley v. State, 18 Ala. App. 277-279, 90 So. 434, it was pointed out when this charge should be given and when not. Ex parte Baxley, 206 Ala. 698, 90 So. 925.
For the error in refusing the above charge, the judgment is reversed and the cause is remanded.
Reversed and remanded.